Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Rex Huang (Reg. No. 57,661) on 02/09/22.

The application has been amended as follow:

CLAIMS:

Claim 1 line 15 after: “mask" insertion: --; 

wherein step b. comprises determining a collective modifying effect of the at least one first arrangement of pixels for each point at the patterned surface, the determining comprising a  

wherein the collective modifying effect of the plurality of pixels of the at least one first arrangement of pixels at a point at the patterned surface of the photolithographic mask changes an angular distribution of the optical radiation distribution received at this point--.

Claim 2 has been cancelled.

Claim 3 line 1 change: “claim 2” to: --claim 1--.

Claim 4 has been cancelled.

Claim 5 line 1 change: “claim 2” to: --claim 1--.

Claim 23 line 15 after: “mask" insertion: --; 

wherein modifying the optical radiation distribution comprises determining a collective modifying effect of the at least one first arrangement of pixels for each point at the patterned surface, the determining comprising a combination of modifying effects of a plurality of pixels of the at least one first arrangement of pixels which contributes optical radiation to this point; and 

wherein the collective modifying effect of the plurality of pixels of the at least one first arrangement of pixels at a point at the patterned surface of the photolithographic mask changes an angular distribution of the optical radiation distribution received at this point--.

Allowable Subject Matter

Claims 1, 3, 5-13 and 15-24 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a method comprising: performing, by a computing system, scaled sampling of parameter values in a foundry model describing parameter variations for a manufacturing process capable of fabricating an integrated circuit described in a circuit design, wherein the scaled sampling of the parameter values includes; scaling a distribution of the parameter values in the foundry model, which expands the distribution of the parameter values in the foundry model so that the scaled distribution of the parameter values has a larger standard deviation than the distribution of the parameter values in the foundry model, and  selecting samples of the parameter values from the scaled distribution; simulating, by the computing system, the circuit design with the scaled samples of the parameter values;  building, by the computing system, a geometric model to describe a response of the circuit design to the scaled samples of the parameter values, wherein the geometric model is configured to include one or more failure regions corresponding to geometric descriptions for failures of the circuit design to meet a specification during simulation with the scaled samples of the parameter values; and estimating, by the computing system, a yield for an output of the integrated circuit described by the circuit design based on the geometric mode describing the response of the circuit design to the scaled samples of the parameter values during the simulation, together will all limitations recited in the independent claim 1, and substantially similar to independent claim 23.

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 1 and 23 are allowed. 

The dependent claims 3, 5-13, 15-22 and 24 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1, 3, 5-13 and 15-24 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."










Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851